     Case: 1:10-cr-00376 Document #: 587 Filed: 06/08/20 Page 1 of 28 PageID #:3239




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 UNITED STATES OF AMERICA                      )
                                               )          No. 10-CR-376
          v.                                   )
                                               )          Judge Robert M. Dow, Jr.
 THOMAS ZAJAC                                  )


                          MEMORANDUM OPINION AND ORDER

         This matter is before the Court on various evidentiary and expert-related pretrial motions

filed by Defendant Thomas Zajac (“Defendant”). For the reasons that follow, motions [221] and

[317] are granted in part and denied in part. Motions [188], [190], [203], [212], [217], [299], [302],

[304], [326], [332], [336], [337], [341], [349], [380], [401], [470], [500], and [549] are denied.

The Court defers ruling on and requests that the Government file a supplemental brief by July 10,

2020 addressing motions [191], [286], [306], [331], [334], [335], and [504], as explained in this

order. Defendant shall have until August 7, 2020 to file a reply. This case remains set for status

on July 8, 2020 at 10:00 a.m. and for trial on November 16, 2020.

I.       Background

         On May 6, 2010, a grand jury returned an indictment against Defendant charging him with

damaging property of the Hinsdale Metra Station in Hinsdale, Illinois by means of an explosive,

in violation of 18 U.S.C. § 844(i) (Count One); using a destructive device during and in relation

to a crime of violence, in violation of 18 U.S.C. §§ 924(c)(1)(A) and 924(c)(1)(B)(ii) (Count Two);

possessing an unregistered destructive device in violation of 26 U.S.C. § 5861 (Count Three); and

threatening to kill, injure, and intimidate individuals and unlawfully to damage and destroy real

and personal property by means of an explosive in violation of 18 U.S.C. § 844(e) (Count Four).

Count Two was subsequently dismissed on the Government’s oral motion. See [489].
   Case: 1:10-cr-00376 Document #: 587 Filed: 06/08/20 Page 2 of 28 PageID #:3240




        According to the Government, the remaining counts of the indictment are based on the

following facts. On April 21, 2005, an officer of the Hinsdale Police Department arrested

Defendant’s son on a warrant issued from DuPage County. Defendant and his wife went to the

Hinsdale police station following the arrest. Defendant behaved in an agitated and violent manner

at the police station.

        On September 1, 2006, an explosive device that had been placed in a trash container at the

Metra train station in Hinsdale exploded (the “Hinsdale Device”). No one was seriously injured,

but train service was delayed for a period of time. According to the Government: The explosive

device was a pipe bomb made from a PVC pipe sealed with PVC end caps that contained Alliant

Blue Dot smokeless powder. The device had a time delay that was executed with a Lux Minute

Minder 60-minute timer with wire lead affixed with sealant near the 59-minute mark. The device

was ignited using a model rocket igniter that was on a direct current electrical circuit that was

powered by one 9-volt alkaline battery with silicone sealant on the base of the battery. The circuit

was wired using 22 American Wire Gauge black insulated copper wiring. The device was mounted

to a flat piece of cardboard using silicone.

        A few weeks after the explosion, on October 12, 2006, the Hinsdale Police Department

received a letter addressed to the Chief (the “Hinsdale Letter”) threatening that “if I hear of foul

play by your men someone is dead.” [120-2] at 1-2. The Hinsdale Letter correctly described

aspects of the construction of the Hinsdale Device that had not been made known to the public.

For example, the letter correctly noted that the device had used a rocket engine and a fuse and that

the device had been in a small plastic container. The letter also stated that the police had been

“embarrassed and humiliated by the first experience” and emphasized that “[t]he next one will

repeat that, many times over.” Id. at 2.



                                                 2
      Case: 1:10-cr-00376 Document #: 587 Filed: 06/08/20 Page 3 of 28 PageID #:3241




          The Hinsdale Letter was subsequently tested for fingerprints.          According to the

Government, seven fingerprints matched to Defendant were found on the envelope. One additional

fingerprint matched to Defendant allegedly was found on the back of the adhesive label.

          In addition to facing charges for the Hinsdale bombing, Defendant was also charged in the

District of Utah with bombing a library in Salt Lake City, Utah on September 15, 2006—two

weeks after the Hinsdale bombing. The details of that case are described in greater detail in the

Court’s order [465] granting in part and denying in part the Government’s motion to admit

evidence concerning the Salt Lake City bombing as Rule 404(b) evidence in the upcoming trial

for the alleged Hinsdale bombing. In 2010, a jury in the District of Utah convicted Defendant of

all charges. Defendant was sentenced to 35 years imprisonment. Defendant lost his direct appeal

and his petition for habeas relief was denied. In denying Defendant’s habeas petition, the Tenth

Circuit concluded that it had “no issues with admission of the Rule 404(b) evidence” –i.e. evidence

concerning the Hinsdale bombing—that was used at Defendant’s trial. See United States v. Zajac,

680 Fed. Appx. 776, 784 (10th Cir. 2017).

          Given the size of the docket (which stands at 583 entries, mostly filed by Defendant), the

Court requested that the Government file a status report identifying Defendant’s pending expert-

related motions and the Government’s responses. See [523]. At the Court’s request, the parties

also filed supplemental briefs concerning the status of a handful of those motions. See [571] and

[568].

II.       Analysis

          A.     “IAFIS Search by Thomas James Zajac on ATF Exhibit 25 Cardstock
                 fingerprint by ATF Flores” [188]

          This motion concerns testing performed by ATF fingerprint technician Debra Galaviz-

Flores on a piece of cardstock that was recovered from the bomb debris at the Salt Lake City

                                                  3
   Case: 1:10-cr-00376 Document #: 587 Filed: 06/08/20 Page 4 of 28 PageID #:3242




library.     The Government explains that the piece of cardstock was subjected to forensic

examination, which revealed a latent fingerprint. According to the Government, Galaviz-Flores

ran the latent print through the FBI’s Integrated Automated Fingerprint Identification System

(“IAFIS”), and Defendant was identified as a potential candidate for comparison with the latent

print.

           In motion [188], Defendant seeks an order requiring the Government to produce Galaviz-

Flores’ digital images of the latent prints, the “fingerprint hits resulting from IAFIS, AFIS and

WIN search programs,” and “the exact inked ten print card(s) used in comparison to the latent

print,” as well as Galaviz-Flores’ case file and bench notes, protocols, documents concerning chain

of custody, a list of the software Ms. Galaviz-Flores used, certain encoding records and search

results, information concerning digital enhancements, documentation of corrective actions for

discrepancies and errors, and the lab’s accreditation for fingerprint analysis.

           The Government argues that the motion is moot in part because it has previously produced

digital images of the latent prints recovered from the Utah explosive device, and has also agreed

to “reproduce this material to the defendant as a part of a new set of discovery to be provided to

the defendant.” [256] at 2. To the extent Defendant requests information beyond the latent prints

themselves, the Government argues, the request is unnecessary and unduly burdensome because

Galaviz-Flores will not be a witness for the government at trial and all she did in this case was a

preliminary search in IAFIS to determine whether there was a potential matching fingerprint for

the latent print recovered at the library. The actual fingerprint exam was conducted by another

ATF forensic examiner, Jeff Lewis.

           Defendant disputes the Government’s characterization of Galaviz-Flores’ role in this case

as minor and contends that her “work product *** is central to the defense for the coming trial.”



                                                   4
  Case: 1:10-cr-00376 Document #: 587 Filed: 06/08/20 Page 5 of 28 PageID #:3243




[290] at 4. According to Defendant, Galaviz-Flores, “[w]orking alone, *** downloaded the latent

print from the Utah library cardstock on the very day that the defendant was arrested for that

crime.” [290] at 3. She then “made the decision that, among the 20 persons who were identified

from her IAFIS search for fingerprint ridges on the Utah library cardstock, the defendant was the

candidate who best matched the latent print.” Id. at 4. Lewis “had no part in the processing of the

ATF Exh. 25 cardstock.” Id.

       In its supplemental brief, the Government explains that it has made the items of “evidence

requested by defendant physically available to defendant’s expert witness Dr. Christopher Palenik

for review,” and also produced Galaviz-Flores’s case file. [568] at 1. In his supplemental brief,

Defendant argues that he has not received the discovery requested in this motion, but he does not

specify what is allegedly missing or address whether Palenik was allowed access to the evidence.

[571] at 1. It is therefore not clear what else Defendant wants or needs. Defendant also says that

motion [188] is “part of an overall effort to authenticate 15(a) print work by Lewis.” [571] at 2.

But Lewis is not the subject of motion [188]. For these reasons, motion [188] is denied as moot.

       B.      “Request for Discovery” [190]

       This motion concerns certain “photographic images created” by ATF Trace Analyst Amy

Michaud, including digital images. The Government argues that the motion should be denied

because it has already produced to Defendant all of the photos taken by Ms. Michaud as part of

her forensic analysis. See [256] at 20. The Government also asserts that to the extent that

Defendant is requesting digital copies of the photos, the motion should be denied because digital

images of the photos do not exist. Defendant did not reply to the Government’s arguments (or the

Court inadvertently missed it in the 500+ entries on this docket). The Court therefore denies [190]




                                                5
  Case: 1:10-cr-00376 Document #: 587 Filed: 06/08/20 Page 6 of 28 PageID #:3244




as moot based on the Government’s representations that it has produced the requested photos and

has no additional digital images.

       C.      “Motion to Limit Testimony on Trace Evidence: Suspect Material on Exhibit
               82 Search Warrant Tool” [191]

       In this Daubert-type motion, Defendant seeks an order barring ATF trace chemist Michelle

Evans from testifying as an expert about green material found on Ex. 82, a hand tool described as

a pair of wire cutters with black handles, being visually consistent with material from a pyrotechnic

fuse. In the Utah case, Evans gave testimony at the Daubert hearing. According to Defendant, at

the conclusion of the hearing, the district court “ruled that Evans trial testimony that the green

lacquer was consistent with pyrotechnic fuse material was excluded,” and the Government did not

appeal the ruling. [191] at 3.

       In its original response to this motion, the Government took the position that the motion

was premature, as the Government had not decided which experts to call and, if Evans is called,

whether to elicit the testimony that Defendant seeks to exclude. Subsequently, the Government

identified Evans as an expert and disclosed her expert reports, one of which refers to a “green

lacquer consistent with pyrotechnic fuse coating on diagonal cutter blades.” [568] at 2. Since the

Government plans to rely on the testimony challenged in motion [191], it is ordered to respond to

the substance of the motion by July 10, 2020.

       D.      “Motion to Stipulate to Previous Daubert and Trial Testimony” [203] and
               “Updated Motion to Docket # 203” [549]

       In motion [203], Defendant seeks an order requiring the Government to provide a

declaration that testimony from the Utah trial and Daubert hearings “will, or will not be adhered

to in all coming testimony at the trial for the instant case, from those same witnesses,” including

Michaud, Lewis, ATF Explosives Officer Danny Waltenbaugh, ATF Explosives Officer Michael



                                                 6
  Case: 1:10-cr-00376 Document #: 587 Filed: 06/08/20 Page 7 of 28 PageID #:3245




Eggleston, and Salt Lake City Police Department Fingerprint Expert Bonnie Stewart. [203] at 1-

2. Defendant explains that since no new discovery has been completed since the Utah trial and

Daubert hearings, “the defense is not aware of any justification” for the witnesses to “deviate”

from their prior testimony concerning their “opinions, processes, findings, interpretations,

methods, protocols or conclusions.” Id. at 2. Motion [549] renews the same request for an order

made in [203]. Defendant contends that he must know in advance if the witnesses plan to “deviate”

from their prior testimony so any deviation can be addressed through motion or additional Daubert

hearings. Defendant also expands his requested relief to include an order that “only evidence

established on the case record from the Utah case trial or before, will be relied upon by government

experts to support their opinions and conclusions,” because “there has been no post-2010 forensic

analysis report produced by government experts.” [549] at 4.

       [203] and [549] are denied. The Court recognizes that, since he is proceeding pro se,

Defendant would like to know about any proposed differences in the experts’ testimony and

evidence well in advance of trial so he has time to formulate his strategy for addressing the new

material. But Defendant does not identify any source of law that would require the Government

to stipulate that its expert witnesses will not deviate from the testimony they gave in a prior trial

or hearing, or to rely solely on evidence used in the Utah trial. The Government will present its

witnesses live at trial and Defendant will have an opportunity to cross-examine them and, as

appropriate, impeach them with any inconsistent prior testimony. Further, consistent with Federal

Rule of Criminal Procedure 16, the Government commits to “provide written summaries of the

anticipated testimony of government expert witnesses.” [256] at 26; see Fed. R. Crim. P.

16(a)(1)(G) (“The summary provided under this subparagraph must describe the witness’s

opinions, the bases and reasons for those opinions, and the witness’s qualifications.”). The



                                                 7
  Case: 1:10-cr-00376 Document #: 587 Filed: 06/08/20 Page 8 of 28 PageID #:3246




Government has also provided Defendant with expert reports for all of the experts it plans to call

at trial. Defendant can draw his own conclusions from the summary and report about whether the

Government’s expert witnesses intend to testify in a manner that is inconsistent with their

testimony in the Utah case and can file any motions to limit or exclude any proposed testimony.

       E.      “Motion In Request for Preliminary Hearing for Sealed Docket Document
               #206 ‘Motion to Exclude…’” [212], “Motion to Exclude All Evidence Obtained
               and Developed Under the Initial AUSA’s for the Instant Case and Under the
               ATF Lead Investigators for the Instant and (Potential) 404(b) Utah Case”
               [217], and “Motion for Relief Requested In Docket #217 Due to Government
               Waiver of Material Arguments Within Motion Docket #217” [470]

       These three motions concern evidence that, according to Defendant, the Government

should have but failed to preserve. In motion [217], Defendant seeks an order barring the

Government from introducing all evidence that was obtained or developed by the Assistant United

States Attorneys (“AUSAs”) assigned to this case and under the Alcohol, Tobacco and Firearms

(“ATF”) lead investigators for this case and the Utah case. The basis for Defendant’s motion is

that the Government failed to preserve two laptop bags and a mailing envelope recovered from

Defendant’s home during execution of a search warrant, as well as a surveillance video recorded

at a Jewel grocery store. Defendant contends that the Government’s failure to preserve this

evidence violates his right to due process and has tainted and warrants the exclusion from trial of

all evidence obtained and developed by the AUSAs in this case and the ATF lead investigators in

this case and the Utah case. In motion [212], Defendant seeks a hearing on the matters raised in

motion [217]. In motion [470], Defendant asserts that motion [217] should be granted on the basis

of waiver because the Government failed to respond fully to the arguments asserted in his motion.

       Motion [470] is denied both because the Government responded to Defendant’s motion,

see [256], and because Defendant offers no authority for his “waiver” claim. Motion [212] is




                                                8
  Case: 1:10-cr-00376 Document #: 587 Filed: 06/08/20 Page 9 of 28 PageID #:3247




denied because Defendant has not shown that an evidentiary hearing is necessary or would be

helpful to resolving this issue.

       That leaves motion [217] and Defendant’s arguments concerning the Government’s alleged

failure to preserve evidence. When a defendant alleges that “the government failed to preserve

potentially exculpatory evidence, we apply the standard articulated in Arizona v. Youngblood, 488

U.S. 51 (1988).” United States v. Fletcher, 634 F.3d 395, 407 (7th Cir. 2011). Youngblood applies

to evidence that could have been subjected to tests, the results of which might have exonerated the

defendant. Id. To establish a Youngblood violation based on the destruction of potentially

exculpatory evidence, Defendant must show (1) “that the government acted in bad faith,” (2) “that

the exculpatory nature of the evidence was apparent,” and (3) “that the evidence could not be

obtained elsewhere.” Tabb v. Christianson, 855 F.3d 757, 768 (7th Cir. 2017); see also McCarthy

v. Pollard, 656 F.3d 478, 486 (7th Cir. 2011). The first element, bad faith, “requires more than

carelessness”; rather, “it requires a ‘conscious effort to suppress exculpatory evidence.’” Fletcher,

634 F.3d at 408 (quoting United States v. Chaparro–Alcantara, 226 F.3d 616, 624 (7th Cir. 2000)).

As to the second element, the “exculpatory nature of the evidence” must have been “apparent

before its destruction.” Id. at 407. “Evidence lacks apparent exculpatory value when … analysis

of that evidence would have offered ‘simply an avenue of investigation that might have led in any

number of directions.’” Hubanks v. Frank, 392 F.3d 926, 931 (7th Cir. 2004).

               1.      Briefcase recovered from Defendant’s home

       Two briefcases (or laptop bags) were recovered from Defendant’s home during the

execution of a search warrant. The briefcases were marked ATF Exhibits 65 and 76. According

to Defendant, they were both photographed “at the point of recovery, while obscured by other

objects.” [217] at 10. The briefcases were not tested to determine if they had come in contact with



                                                 9
  Case: 1:10-cr-00376 Document #: 587 Filed: 06/08/20 Page 10 of 28 PageID #:3248




explosive material. After they were photographed, the briefcases were returned to Defendant’s

sister Nancy Monahan (who is also Defendant’s paralegal in this case), who donated the briefcases

to charity. According to Defendant, at the Utah trial the Government “associated briefcase exhibit

75 with a briefcase … held by the Utah case suspect in surveillance video” and contended that the

briefcase, “as seen in [the] library video, contained the explosive device which detonated in the

library.” Id.

       Defendant cannot establish any of the elements of a Youngblood violation based on these

facts. First, Defendant has not shown the bags were exculpatory. While “it is difficult to present

evidence of the contents and nature of destroyed evidence, the standard requires more than the

destruction itself to support an inference that the evidence was exculpatory.” Tabb, 855 F.3d at

768; see also Hubanks, 392 F.3d at 931. According to Defendant, the laptop bags are “are germane

to the Utah case only.” [217] at 7. Therefore, they cannot be exculpatory as to the charges in this

case. At most, they might weaken the Government’s 404(b) case. Further, it is unclear how the

bags would have been exculpatory even in the Utah case. Defendant contends that the size of the

bags seized from his home did not match the size of the bags carried by the bombing suspect

captured on video in the Salt Lake City library and that the “briefcase evidence could have

exonerated him from carrying a bomb as charged.” Id. at 20. But assuming the bag shown in the

library video did not match either briefcase recovered from Defendant’s home, that would simply

show that the bag that Defendant allegedly was captured on video carrying was not one of the bags

later found in his home. If the bags had been preserved and tested, it is just as likely they could

have provided inculpatory evidence. Cf. Hubanks, 392 F.3d at 931 (possibility that destroyed

evidence could have exculpated respondent if preserved or tested is not enough to satisfy the

standard of constitutional materiality for finding due process violation).



                                                 10
  Case: 1:10-cr-00376 Document #: 587 Filed: 06/08/20 Page 11 of 28 PageID #:3249




       Second, Defendant has identified no evidence that the Government acted in bad faith by

not preserving the briefcases and instead returning them to Ms. Monahan. Although Defendant

contends (without any record support) that “[a]s of the date of the evidence elimination, Ms.

Monahan had not been appointed to receive search warrant evidence from any law enforcement

agency on behalf of” Defendant, [217] at 8, there is nothing about the Government’s actions that

suggests the bags were returned to Ms. Monahan with the intent that this would result in the loss

or destruction of potentially exculpatory evidence.        Instead, the Government cites to a

contemporaneous law enforcement log reflecting Defendant’s instruction to his lawyer to have

evidence returned to his sister, which instruction was conveyed to the Government on November

20, 2006 (the date of Defendant’s detention hearing in Utah). See [256] at 32 n.9, and Ex. B to

[256]. The log also shows that Ms. Monahan was contacted before the items were returned to her

and that she agreed to accept them. Further, the Government cites to jail telephone call records

and Monahan’s testimony from Defendant’s habeas proceeding in Utah (where Monahan testified

on his behalf), which show that Defendant knew the items were returned to Monahan and that

Defendant instructed her concerning the returned items. See [256] at 33-34 and n.11.

       Third, since the laptop bags were returned to Defendant’s sister, and Defendant and his

sister were in communication concerning evidence returned to her, the laptop bags were available

to Defendant and could have been preserved at his direction if their exculpatory value was, in fact,

apparent by the time they were returned to Defendant or donated to charity. Cf. McCarthy, 656

F.3d at 485 (“To be considered “apparently” exculpatory, the exculpatory nature of the evidence

must be apparent before it is destroyed.”).




                                                11
  Case: 1:10-cr-00376 Document #: 587 Filed: 06/08/20 Page 12 of 28 PageID #:3250




               2.      Mailing envelope recovered from Defendant’s home

       A mailing envelope was recovered from Defendant’s home during execution of a search

warrant and marked ATF Exhibit 42. The front of the mailing envelope was photographed.

According to Defendant, the photo does not show the envelope’s flap design, fold pattern, or type

of seal, but does show a label with machine text. The envelope was submitted for forensic analysis,

but subsequently recalled by ATF SA Tina Sherrow on Nov. 6, 2006 due to “no ‘need the item be

compared to anything.’” [217] at 8. ATF returned the envelope to Defendant’s sister, Ms.

Monahan, who sent it to Defendant. Defendant contends that the Government photographed the

envelope in such way as to hide key physical characteristics and then knowingly and willfully

spoliated it as a means to falsely identify Defendant as the bomber. [217] at 19. Defendant also

contends that the envelope returned to his sister was not the same envelope shown in the

photograph of ATF Exhibit 42; the letter his sister received, Plaintiff claims, did not have any

label. Defendant further asserts that “[a] request to a future jury that exhibit 42 envelope matches

either of the threat letter envelopes would be baseless.” [217] at 9.

       As an initial matter, the Government has provided no indication that it plans to “request to

a future jury that exhibit 42 envelope matches either of the threat letter envelopes,” as Defendant

contends. To the contrary, the Government represents that it “does not intend to rely upon the

existence of this envelope in its case.” [256] at 36. Even if the Government took the contrary

position, Defendant would fail to satisfy Youngblood because he has made no showing that the

envelope, if preserved, could have been exculpatory. If it matched the envelope in which the Utah

threat letter or the Hinsdale threat letter had been mailed, it arguably would have been inculpatory.

But if it did not match either envelope, this would not exonerate Defendant; it would simply show

that, to the extent that Defendant sent either threat letter, he did not put it is the same kind of



                                                 12
  Case: 1:10-cr-00376 Document #: 587 Filed: 06/08/20 Page 13 of 28 PageID #:3251




envelope that was recovered from his house. Further, Defendant has no evidence that the allegedly

exculpatory nature of the envelope would have been apparent to the Government before the

envelope was returned to Defendant’s sister. Compare United States v. Cherry, 920 F.3d 1126,

1140-41 (7th Cir. 2019) (district court did not abuse its discretion in determining that police officer

did not act in bad faith when he sold camera with which he took photographs of defendant’s car

and satchel after his arrest on drug charges; officer sold camera, which was his personal property,

months after suppression hearing, defense counsel had not sought to inspect camera or its metadata

until almost two years after that hearing, and data was not obviously exculpatory).

               3.      Jewel Surveillance Video

       Defendant’s last Youngblood argument concerns surveillance video from the shopping

complex in which the Hinsdale threat letter was metered. In particular, Hinsdale police detective

Charles Leuver determined that the letter was mailed from the UPS Store in Westmont, Illinois,

which was located inside a Jewel grocery store. On the day the letter was received—October 12,

2006—Leuver visited the UPS Store and met with the owner, who informed Leuver that he had

no surveillance video but that the Jewel store next door might have video surveillance of the

parking lot area and the door from the UPS store to the Osco side of the Jewel store. The next day,

Leuver met with Jewel’s loss prevention manager and viewed Jewel’s surveillance video. Luever

was seeking to identify another suspect, Suspect A, in the video footage; at that time, Defendant

had not been identified as a suspect. Suspect A was not observed in the surveillance videos.

Luever’s initial report states that he took possession of the video and logged it into evidence. [217]

at 17; [256] at 39.

       Years later, in 2009, Defendant asked the Government for a copy of the surveillance video

from the Jewel store. ATF contacted the Hinsdale Police Department to obtain a copy. However,



                                                  13
  Case: 1:10-cr-00376 Document #: 587 Filed: 06/08/20 Page 14 of 28 PageID #:3252




the video could not be obtained. Instead, Leuver issued a report explaining that his earlier report

was incorrect: He had intended to log the Jewel surveillance video into evidence, but upon learning

that the ATF would take the lead on the investigation, he had not done so. Leuver further wrote

that the video had been misplaced and had not been provided to the ATF. According to Leuver,

the main/front entrance to the UPS Store was not visible on the Jewel video surveillance he

reviewed. With respect to the alternate entrance to the UPS Store through the Osco section of the

Jewel store, Leuver wrote that the video surveillance camera was at such a high angle that only the

side view of the head of a person entering the UPS Store from the Jewel store entrance could be

seen. Leuver further wrote that the quality of the video was so poor that he could not identify

anyone seen on the recording in the Jewel parking lot.

       Defendant’s Youngblood argument fails because he has come forward with no evidence

that anyone working for the Government acted in bad faith—rather than simply carelessly, see

Fletcher, 634 F.3d at 408—by not obtaining and preserving the video from Jewel. ATF attempted

to obtain a copy of the surveillance video in 2009, only to discover that it had not been logged into

evidence by Officer Luever or anyone at the Hinsdale Police Department. There is no evidence

that ATF was responsible for Luever’s actions or ever received a copy of the video. Compare Hart

v. Mannina, 798 F.3d 578, 589 (7th Cir. 2015) (Youngblood not implicated by police officers’

failure to obtain from a third party and preserve allegedly exculpatory raw video footage of a

reality television show where, among other things, there was no evidence footage was destroyed

in bad faith; plaintiff “offered no evidence casting doubt” on defendant’s explanation of why the

video was not available, nor any evidence that the defendant or his employer “knew of” the request

to obtain the video or “communicated with [the third party] about the footage or participated in its

destruction”). Nor is there any evidence that the ATF was aware that Jewel’s surveillance video



                                                 14
  Case: 1:10-cr-00376 Document #: 587 Filed: 06/08/20 Page 15 of 28 PageID #:3253




was automatically deleted after a particular period of time. Compare Bolden v. City of Chicago,

2019 WL 3766104, at *10 (N.D. Ill. Aug. 9, 2019) (no Youngblood violation “where the evidence

shows only that the detectives sat idly by” and failed to obtain 911 recording before its retention

period expired, but did not “direct[] the evidence to be destroyed or even know what would happen

to the recording if they did not act”). Further, there is no evidence that anyone at ATF viewed the

surveillance video, such that they would have any basis to know that “the exculpatory nature of

the evidence was apparent.” Tabb, 855 F.3d at 768.

       F.      “Motion to Limit Testimony: Hinsdale Explosive Device Igniter” [221]

       In motion [221], Defendant seeks to exclude trial testimony that “refers to an electronic or

pyrotechnic igniter having been recovered” from the debris from the Hinsdale explosion. Id. at 1.

Defendant also seeks to “bar any government testimony which implies that the exploded device

was detonated by any type of timed ignition system, or that the culprit could have placed the device

at a time prior to detonation.” Id. As background, Defendant explains that in his Utah trial, ATF

trace chemist Evans was “the sole analyst assigned to attempt a visual, chemical or elemental

identification of instant case explosive device components.” Id. at 2. According to Defendant,

Evans’ January 30, 2007 expert report in that case concluded that “no type of igniter, such as an

electronic igniter or pyrotechnic fuse, was recovered” from the debris from the Hinsdale explosion.

Id. Although it is not clear from Defendant’s motion, it appears that a timer and battery were

found in the debris but, according to Defendant, “there is no functionality to a timer and battery

without the concurrent presence of an electronic igniter,” the absence of which is this case “renders

the timer and battery unrelated to detonation.” Id. Defendant contends that “[a]ny mention of the

timer and battery would implicate a false contribution to detonation” and “create an unwarranted

prejudice towards” Defendant, “in that the 60 minute timer would have allowed the culprit to have



                                                 15
  Case: 1:10-cr-00376 Document #: 587 Filed: 06/08/20 Page 16 of 28 PageID #:3254




been present at any time within the 60 minute time frame prior to detonation,” while in fact “[s]uch

a pre-blast period was not available to the placement of the device.” Id.

       In its initial response, the Government asserted that Defendant’s motion is premature and

stated that it would respond in greater detail after it has the chance to carefully review the blast

evidence, determine the substance of the potential testimony about the Hinsdale blast by

Government expert witnesses, and provide summaries of the anticipated expert testimony.

However, the Court finds additional supplement briefing unnecessary and turns to the merits of

the motion.

       The Court grants Defendant’s motion to the extent that he seeks to bar testimony that an

electronic or pyrotechnic igniter was recovered from the Hinsdale blast scene, because that

testimony would be inconsistent with Evans’ report. Defendant’s motion is denied in all other

respects.     As Defendant acknowledges, the Government has taken the position that other

components of the alleged pipe bomb were recovered from the Hinsdale blast scene, including a

timer and battery that, according to Evans, were used to detonate the bomb. While an igniter

apparently was not recovered, Defendant has made no showing that this is fatal to the

Government’s theory of how the pipe bomb was detonated. Defendant has not eliminated the

possibility that the igniter was destroyed during the explosion, or that investigators simply missed

the igniter in their post-blast investigation. Presumably, the Government’s case might be stronger

if the igniter had been recovered. Defendant is entitled to explore this issue when cross-examining

Evans, or through the introduction of testimony from his own expert.




                                                16
  Case: 1:10-cr-00376 Document #: 587 Filed: 06/08/20 Page 17 of 28 PageID #:3255




       G.      “Motion to Suppress Certain, Specific Evidence Pertaining to Material From
               the Instant Case Crime Scene and Potential Utah 404(b) Case Crime Scene,”
               [286]

       In [286], Defendant seeks an order suppressing evidence and expert testimony that “would

associate an actual or visual consistency, between suspected and actual smokeless powder

recovered loose from the Utah and instant crime scenes, to the brand and model of smokeless

powder known as Alliant Corporation’s Blue Dot model, or to known and suspected smokeless

powder found loose from [when a] search warrant” was executed at Defendant’s home. [286] at 5.

This motion concerns two experts who testified for the Government in the Utah trial: Evans and

ATF forensic chemist Barbara Simmons. The Government has identified Evans but not Simmons

as an expert, while Defendant has identified Simmons as a witness he expects to call in support of

the defense case.

       Evans and Simmons both performed chemical analyses in an effort to identify explosive

material recovered from the Utah and Hinsdale crime scenes and at Defendant’s home. According

to Defendant, Simmons’ analysis “identifie[d] loose suspect gray disc material only, as recovered

from the Utah blast scene.” Id. at 6. By contrast, in her expert report Ms. Evans reported

“additional material as specially colored pieces of blue ‘identifier’ smokeless powder, where these

dyed pieces, mixed-in with the gray pieces makes known the brand and model of the smokeless

powder.” Id.

       According to Defendant, “Evans knowingly falsified her forensic report” in the Utah case

“as it pertains to a ‘visual consistency’ between the actual and suspected smokeless powder from

the Utah and [Hinsdale] crime scenes, to the brand and model of smokeless powder known as

Alliant Corporation’s Blue Dot model.” [286] at 5. Defendant maintains that Evans’ conclusion

is erroneous because there is a “dimensional disparity between actual Alliant Blue Dot product



                                                17
  Case: 1:10-cr-00376 Document #: 587 Filed: 06/08/20 Page 18 of 28 PageID #:3256




and known explosive material from the Utah blast scene” and no “‘blue identifier’ disk having

been demonstrated as recovered from either crime scene.” Id. Defendant also claims that Evans

“knowingly and willfully withheld results of analysis she performed which identified her suspect

blue-colored smokeless powder from the Utah crime scene as a common household cement-type

adhesive, not as the brand of gunpower she reported it to be.” Id. According to Defendant, Evans’

opinion “results in a false nexus which associates the defendant’s search warrant property with

two crime scenes, thereby lending to a prejudice that the defendant committed the crimes charged

against him.” Id. at 6.

       The Government contends that motion [286] is moot in light of the Court’s ruling on Rule

404(b) evidence. See [523] (Government status report). However, the Court’s ruling did not

address the issued raised in [286]. The Court therefore requests that the Government file a

substantive response to [286] by July 10, 2020.

       H.      “Motion of Renewed Request for a Court Order that Select Instant and 404(b)
               Case Evidence Be Availed to the Defendant’s Trace Expert” [299] and
               “Motion: Renewed Request for Case Physical Evidence for Forensic Analysis
               By Defense Expert” [336]

       In motion [299], Defendant renews an earlier request for his trace expert, Dr. Christopher

Palenik, to be given access to the Salt Lake City and Hinsdale threat letters in his own laboratory

so he can perform his analysis in a manner that will allow him to certify the results and testify to

them at trial. In motion [336], Defendant requests an order requiring the Government to turn over

specific evidence (identified in Dkt. 261) to his trace expert Palenik, so that Palenik can analyze

the evidence in his own laboratory. The Government and Defendant have both indicated that these

motions have been resolved. See [568] at 1, 3; [571] at 6. Therefore, motions [299] and [336] are

denied as moot.




                                                  18
  Case: 1:10-cr-00376 Document #: 587 Filed: 06/08/20 Page 19 of 28 PageID #:3257




       I.      “Motion to Compel the Government to Provide the Defense Fingerprint
               Expert With 10-Print Fingerprint Cards for Hinsdale Police Department
               Employees Bradley Bloom and Diane Petrovic” [302], “Motion In Request for
               Custody of Certain Instant Case Fingerprint Evidence” [304], and “Motion
               for Disclosure of Evidence Analysis” [332]

       In [302], Defendant seeks to compel the Government to provide his fingerprint expert, Lisa

O’Daniel, with 10-print fingerprint cards for Hinsdale Police Department employees Bradley

Bloom and Diane Petrovic. In [304], Defendant repeats the same request and expands his previous

demand for fingerprint cards to include the originals of ATF Exhibits 15a and 15b, the Hinsdale

threat letter and envelope. In [332], Defendant again requests 10-print fingerprint cards from

Bloom and Petrovic, as well as information about whether, and to what extent, the fingerprints

allegedly found on the envelope marked ATF Exhibit 15a “received computer enhancements, or

corrections of any kind, while in the possession of the government.” Id. at 1. The Government

and Defendant have both indicated that these motions have been resolved. See [568] at 3; [571]

at 4. Therefore, motions [302], [304], and [332] are denied as moot.

       J.      “Motion to Suppress: Salt Lake City Electric Igniter Evidence” [306]

       In [306], Defendant seeks a ruling barring any Government witness, including ATF

chemist Evans, from “stating that an electronic igniter was recovered from the Utah 404b case

blast scene or that an electronic igniter timed system was used to detonate the Utah exploded

device.” [306] at 1. As background, Defendant explains that Evans submitted an expert report in

the Utah case in which she “account[ed] for the identification of two different types of igniters

from [the] Utah scene blast debris: an electronic igniter (which relies on a source of electricity,

like a battery) and a pyrotechnic fuse (which is activated by a red-hot surface or flame).” Id. at 7.

Defendant does not challenge Evans’ opinion concerning the pyrotechnic fuse, but argues that her

“conclusion that an electronic igniter had been recovered is inconsistent with the evidence she



                                                 19
  Case: 1:10-cr-00376 Document #: 587 Filed: 06/08/20 Page 20 of 28 PageID #:3258




reported as recovered from the Utah blast scene, and with the observations of bystander witnesses

present at the time of that blast.” Id. Evans reported that the Utah blast scene debris included

packaging for Estes Co. brand model rocket motors with electronic igniters. See [306] at 8. Evans

contacted the manufacturer of the model rocket motors and obtained the dimensions and

composition of their electronic igniters. Evans learned that the igniter consists of two lead wires

made of nickel and iron and a bridge wire connecting the two lead wires, with one of the lead wires

being 57.1 mm in length. Evans testified at the Utah trial that she found in the blast debris a small

fragment of one of the two “lead wires” from an Estes Co. brand electronic igniter. Defendant

challenges this conclusion because, according to him, Evans’ analysis did not include measuring

the fragment’s length, making it impossible to demonstrate that “her proposed igniter ‘tiny

fragment’ is configured as wire,” [306] at 8-9, or that the wire matches the “diameter [or] length

of known Estes igniters.” Id. at 10. Defendant also points out that Evans’ analysis of the wire

revealed aluminum content, which would not be found in the lead wires of any Estes Co. model

rockets.

       The Government’s initial response to motion [306] was that Defendant’s argument is

premature due to the pendency of the Court’s ruling on whether the Government will be allowed

to introduce Rule 404(b) evidence at trial. Since the Government filed its response, the Court has

ruled on the parties’ motions concerning the admission of Rule 404(b) evidence. See [465] (ruling

that the Government shall be allowed to introduce evidence concerning the Salt Lake City bombing

for which Defendant was convicted in the District of Utah, subject to any future rulings by the

Court limiting the use of particular pieces of Rule 404(b) evidence, but shall not be allowed to

introduce as evidence the fact that Defendant was convicted of the Salt Lake City bombing). A




                                                 20
  Case: 1:10-cr-00376 Document #: 587 Filed: 06/08/20 Page 21 of 28 PageID #:3259




substantive response to motion [306] is now required. The Government has until July 10, 2020 to

respond.

       K.      “Motion In Response to Government’s Request for Written Detail:
               Fingerprint Discovery Requested to the Defense” [317]

       Motion [317] pertains to Defendant’s proposed fingerprint expert, O’Daniel, and was filed

in response to the Government’s May 24, 2018 request for additional details about the

characteristics of fingerprint images and recordings that the Government was to provide directly

to O’Daniel. Defendant conveyed O’Daniel’s request that no data compression software be used

for files provided on CD disk, that all images be provided in color, and that the Government

observe O’Daniel’s “corporate publication listing accepted standards for the conveyance of

fingerprint evidence.” Id. at 2.

       The Government reports that [317] has been resolved. See [568] at 3. Defendant reports

that some of the information has been provided, but not the “discovery requested in #317 sub-

motions”—in particular, docket entries [187] and [197]. See [571] at 3-4. The Court previously

denied [187]. See [452]; [453] at 3, ¶ 25. The Court previously granted [197], and noted that “the

Government agrees to produce any discoverable expert materials it receives related to [Salt Lake

City Police Department expert Bonnie] Stewart.” See [452]; [453] at 4, ¶ 31. Therefore, the Court

will give the Government until July 20, 2020 to produce any such discoverable expert materials or

report to the Court that all such materials have already been produced.

       L.      “Motion to Compel the Government to Inquiry By the Defense as to Whether
               the Development of Certain Fingerprints Included Computer Enhancements
               or Corrective Actions” [326]

       Motion [326] relates to discovery materials for fingerprint examiner Lewis. It seeks to

compel the Government to file a declaration concerning whether Mr. Lewis “at any time used a

corrective or computer operated program or any other similar means in the course of developing

                                                21
  Case: 1:10-cr-00376 Document #: 587 Filed: 06/08/20 Page 22 of 28 PageID #:3260




fingerprint evidence ATF Exhibit 15a from the instant case.” The various responses filed by the

Government (see [256], [318], [523]) do not directly address Defendant’s request for a declaration.

Nonetheless, Defendant’s motion is denied. Defendant has cited no authority suggesting that the

Court has authority or that it would be appropriate to order Lewis to submit a declaration. Lewis

will be testifying live at trial and Defendant will have a chance to pose relevant questions to him

then.

        M.     “Motion to Quash Counts Two and Three of the Indictment and Suppress the
               Government’s Opinion of Device Type as a Destructive Device” [331]

        In motion [331], Defendant moves to quash Counts 2 and 3 of indictment and any opinion

evidence from Government expert Michael Eggleston concerning the type of destructive device

employed in the Hinsdale bombing. Count 2 was dismissed after [331] was filed, so the Court will

consider the motion only in relation to Count 3, possessing an unregistered destructive device in

violation of 26 U.S.C. § 5861. In this Daubert-type motion, Defendant asserts that ATF explosives

enforcement officer Eggleston falsified the expert report he provided in the Utah case “to raise the

depot device from pyrotechnic device to destructive as defined by Federal Code” and “falsely

report[] damage to the depot as a result of the blast.” [331] at 4. According to Defendant, Count

3 of the indictment relied wholly upon Eggleston’s report that the physical debris recovered from

the train station showed that a destructive device was used and that the station was damaged.

Defendant explains that his own pyrotechnic expert, Mark Feldmeier, reviewed the same reports

and photos that Eggleston purportedly relied upon in his report, but in contrast to Eggleston “based

his opinion upon the materials actually collected and analyzed from the Hinsdale deport” and

opined that “the depot device is a pyrotechnic device, specifically, a small variety of pyrotechnic

device known as a ‘firecracker.’” Id. According to Defendant, the “Federal Code and Rules define

[a pyrotechnic device] as a non-destructive device.” Id. at 5. Defendant contends that as a result

                                                22
  Case: 1:10-cr-00376 Document #: 587 Filed: 06/08/20 Page 23 of 28 PageID #:3261




of Eggleston’s erroneous opinion, Count 3 of the indictment is “in no way substantiated through a

legitimate underlying opinion of device type by the government.” Id. Defendant concludes that

the Court should quash Count 2 of the indictment, suppress Eggleston’s allegedly false report, and

bar Eggleston from testifying at trial.

         The Government previously responded that [331] was premature because the Government

has not yet determined which experts it intended to call at trial or know the testimony it would

seek to elicit. More recently, the Government has reported that it is not planning to call Eggleston

as a witness at trial, see [492], which moots [331] to the extent that it seeks to bar Eggleston’s

testimony. Motion [331] is still viable, however, to the extent that is seeks the dismissal of Count

3 based on the Government’s alleged lack of a “legitimate underlying opinion of device type.”

The Government shall have until July 10, 2020 to file a substantive response to this portion of

[331].

         N.     “Motion to Dismiss Count Four of the Indictment and to Suppress
                Government Testimony In the Coming Trial On All Fingerprint Evidence
                Involving ATF Exhibit 15a” [334]

         In motion [334], Defendant requests that the Court dismiss Count 4 of the indictment and

suppress Government testimony (and particularly the testimony of Lewis) on any fingerprint

evidence involving ATF Ex. 15a. As background, Defendant explains that Lewis processed the

Hinsdale threat letter (ATF Ex. 15b) and the envelope in which it was sent (ATF Ex. 15a). Lewis

“reported eight of a total of eight fingerprints he reported as developed on the threat letter envelope

to be” Defendant’s. Id. at 5. Based on Lewis’ conclusion, “the government proceeded to charge

the defendant with mailing the letter and therefore also with placing the device in the Hinsdale

train depot.” Id. At Defendant’s subsequent trial in the Utah case, however, Lewis allegedly

testified “that only three of the 8 fingerprints he found were those of the defendant.” Id. at 6.



                                                  23
  Case: 1:10-cr-00376 Document #: 587 Filed: 06/08/20 Page 24 of 28 PageID #:3262




Defendant contends that had “Lewis admitted back in 2006 to matching only 3 of 8 prints to the

defendant the government would not have indicted on the Hinsdale case.” Id.

       The Government previously responded that motion [334] was premature because the

Government had not yet determined which experts it intends to call at trial. More recently, the

Government has indicated its intent to call Lewis as a fingerprint expert. See [492] at 1. The

Government therefore shall have until July 10, 2020 to file a substantive response to motion [334].

       O.      “Motion for Independent Physical Inspection and/or Damage Assessment; Or
               In the Alternative Dismission of 18 U.S.C. § 844(i) – Count 1” [335]

       In motion [335], Defendant “moves the Court for an order compelling the government to

produce the corpus delicti of the charged offense in Count 1 of the indictment” (damaging property

by means of an explosive) “by permitting physical inspection and/or damage assessment of the

alleged real property involved.” Id. at 1. In the alternative, Defendant moves “for dismissal of

Count 1 in the event no corpus delicti is able to be brought forth for inspection.” Id. This motion

is based on Defendant’s contention that the Government has not presented any evidence that the

Hinsdale train station or railroad tracks were in any way damaged or destroyed.

       The Government responded that the motion is premature and stated that “[t]o the extent the

defendant wishes to obtain an additional expert for damage inspection and/or assessment, the

government can provide the expert with the necessary evidence as it has done with other experts

in this case.” [429] at 5. The Government has not responded substantively to Defendant’s claim

that the Hinsdale station and tracks were not damaged in any way and that, as a result, Count 1

should be dismissed. The Government is ordered to respond to this argument by July 10, 2020.

Alternatively, to the extent that the Government lacks evidence of property damage, it should

address whether dismissal of Count 1 would be appropriate.




                                                24
  Case: 1:10-cr-00376 Document #: 587 Filed: 06/08/20 Page 25 of 28 PageID #:3263




       P.      “Motion to Dismiss Count Two of the Instant Indictment” [337]

       Motion [337] is denied as moot because Count 2 was dismissed on July 19, 2019 on the

Government’s motion. See [489]. Motion [341], which asks to provide supplemental authority in

support of [337], is also moot.

       Q.      “Motion to Dismiss Indictment for Rule 16 Violation and for Violation of
               Court Order by Government to Avail Evidence to the Defense” [380]

       In motion [380], Defendant moves to dismiss the indictment on the basis that the

Government violated Federal Rule of Criminal Procedure 16 by failing to provide ATF Exhibits 1

and 2 to Defendant’s expert Palenik. In response, the Government states that the two requested

exhibits were provided to Palenik on February 8, 2019. See [429] at 19. Based on this

representation, which Defendant has not challenged, the Court denies [380] as moot.

       R.      “Request for Court Order, that Defense Experts of Record Be Allowed to View
               Evidence at Microtrace Co.” [349]

       In [349], Defendant seeks a court order that defense experts be allowed to view evidence

at Microtrace Co. The Government states in response that this request has been resolved by joint

agreement of the parties. Based on this representation, which Defendant has not challenged, the

Court denies [349] as moot.

       S.      “Motion to Bar Government Witness Substitution and Constructive
               Amendment of the Indictment” [401]

       In [401], Defendant seeks to bar the Government from substituting “expert witnesses

whose analysis and subsequent reports contributed to the prosecution’s interpretation of case

evidence, such to formulate the specific construction of statutes charged, as listed in the

indictment.” Id. at 1-2. Those witnesses include, but are not limited to, ATF Agent Jane Balkema,

ATF explosives enforcement officers Waltenbaugh and Eggleson, ATF chemists Evans, Michaud,

and Simmons, and ATF fingerprint examiner Lewis. Defendant also requests an order “barring

                                               25
  Case: 1:10-cr-00376 Document #: 587 Filed: 06/08/20 Page 26 of 28 PageID #:3264




constructive amendment to the indictment by way of instructing the jury differently than that

expressed in the specific language contained in Counts 1 and 2 of the indictment.” Id. at 2.

“Defendant seeks that a jury be instructed on Count 1 exactly as the verbiage in the charged

elements of Count 1 are written with no substitution of the conjunction ‘and’ to a disjunctive ‘or.’”

Id.

       Motion [401] is denied. The Government is entitled to call any witness who will provide

relevant, admissible testimony at trial. Defendant’s arguments concerning jury instructions are

premature because the parties have not yet filed proposed jury instructions. If it turns out that there

is a dispute concerning instructions on Count 1, the Court will address it at that time.

       T.      “Motion In Request for Evidentiary Hearing Concerning Bed, Bath and
               Beyond Surveillance Video: New Evidence Available” [500]

       In motion [500], Defendant seeks to “reopen” Dkt. 204, which sought an order requiring

the Government to turn over a copy of “surveillance video provided to law enforcement from the

Bed, Bath and Beyond Corporation.” [204] at 1. Defendant believed that such video must exist

based on notes contained in a report prepared by Officer Bass of the Burlington Northern Santa Fe

“police team.” Id. at 2. According to Defendant, Bass’s September 8, 2006 report “lists that law

enforcement (unnamed) will receive surveillance video from the local Bed, Bath & Beyond retail

stores from their Loss Prevention Manager Jim Logan.” Id. Dkt. 204 was denied as moot on April

29, 2019 based on the Government’s representation that it has already produced copies of all

records and physical evidence it obtained from Bed, Bath & Beyond. Defendant asserts that Dkt.

204 should be “reopened” based on defense investigators’ recent location of and discussion with

Jim Logan. According to Defendant, his investigators confirmed with Logan that: 1) all sales

registers videoed patrons making purchases at all stores; and 2) the timer recovered from the

Hinsdale explosive device “was sold exclusively” at Bed, Bath & Beyond stores. Defendant also

                                                  26
  Case: 1:10-cr-00376 Document #: 587 Filed: 06/08/20 Page 27 of 28 PageID #:3265




relies on a note from the FBI’s interview of Mr. Logan that “all register sales for 6 months could

be paired with the video image of the customer, even where cash sales were involved.” Id. at 1-2.

        Motion [500] is denied. The Government continues to represent that it never received any

video surveillance from Bed, Bath, & Beyond. Compelling Mr. Logan to attend an evidentiary

hearing cannot bring into existence that which the Government never received thirteen years ago.

        U.      “Motion to Suppress Trial Testimony By and From the Government that
                Injury Occurred Due to the Detonation of the Hinsdale Depot Device” [504]

        In motion [504], Defendant seeks to suppress any testimony from a Government witness

at trial that injury occurred due to the detonation of the Hinsdale explosive device. Defendant

contends that “[t]estimony by or through the government at the coming trial which involves or

includes injury would result in constructive amendment to the indictment, since the Government

“chose to limit the indictment to statutes listing consequences from device detonation which did

not include injury.” [504] at 2. Defendant speculates that the Government may intend to introduce

evidence of injury because it did so in his Utah case, in which evidence from the Hinsdale bombing

was admitted under Federal Rule of Evidence 404(b).

        The Government initially responded that Defendant’s motion is premature and overbroad.

According to the Government, it was premature because the Government “has not yet decided

which witnesses it intends to call at trial or whether it will seek to elicit testimony about any injury

caused by the bombing.” [511] at 7. It was overbroad because, “should defendant open the door

during direct or cross-examination of witnesses, the government should be permitted to explore

that evidence.” Id. In its recent supplemental brief, the Government stated that it “intends to

introduce evidence that an injury occurred due to the detonation of the Hinsdale explosive device.

Specifically, Gloria Dado, a ticket agent for BNSF, had a perforated right ear. See ATF-001-

000595–000598 (Exhibit 1); ATF-006- 000001–000002 (Exhibit 2).” [568] at 4.                   Given its

                                                  27
  Case: 1:10-cr-00376 Document #: 587 Filed: 06/08/20 Page 28 of 28 PageID #:3266




intention to rely on evidence of physical injury, the Government shall have until July 10, 2020 to

respond to the substance of motion [504].

III.   Conclusion

       For these reasons, motions [221] and [317] are granted in part and denied in part. Motions

[188], [190], [203], [212], [217], [299], [302], [304], [326], [332], [336], [337], [341], [349], [380],

[401], [470], [500], and [549] are denied. The Court defers ruling on and requests that the

Government file a supplemental brief by July 10, 2020 addressing motions [191], [286], [306],

[331], [334], [335], and [504], as explained in this order. Defendant shall have until August 7,

2020 to file a reply. This case remains set for status on July 8, 2020 at 10:00 a.m.




Dated: June 8, 2020                                    _________________________________
                                                       Robert M. Dow, Jr.
                                                       United States District Judge




                                                  28
